Title: From John Adams to Joshua Sands, 18 February 1825
From: Adams, John
To: Sands, Joshua



Dear Sir
Quincy 18th Febry. 1825

I have received with peculiar sensibility your friendly letter, of 11th. instant—because I knew it proceeded from a Gentleman of great respectability in society a Gentleman of great honor, integrity and worth, I wish you and yours every prosperity I long to write to our friend Jay but I am too faint and short-breath’d to dictate a few lines
I am Sir your obliged friend / and humble Servant
John Adams